Exhibit 10.3

 

POOLING AGREEMENT

 

THIS POOLING AGREEMENT (this “Agreement”) is made as of [·], 20   , by and among
[·]  (“Manager”) and the parties listed on Schedule A (each an “Owner” and
collectively, “Owners”).

 

RECITALS:

 

Each Owner has entered into a Management Agreement with Manager (each a
“Management Agreement” and collectively, the “Management Agreements”) with
respect to the real estate and personal property described in Schedule B
opposite such Owner’s name which is   operated as [full service/limited service]
hotel (each a “Hotel” and collectively, the “Hotels”), which Management
Agreements are listed on Schedule C.

 

The parties desire that working capital of each of the Hotels and all revenues
from operation of each of the Hotels be pooled for purposes of paying operating
expenses of the Hotels, fees and other amounts due to Manager and Owners.

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE I
DEFINED TERMS

 

1.01.        Definitions.  Capitalized terms used, but not otherwise defined in
this Agreement shall have the meanings given to such terms in the Management
Agreements. The following capitalized terms as used in this Agreement shall have
the meanings set forth below:

 

“Additional Hotel” is defined in Section 7.01.

 

“Additional Owner” is defined in Section 7.01.

 

“Agreement” is defined in the Preamble.

 

“Aggregate Additional Manager Advances” means the sum of Additional Manager
Advances under all Management Agreements.

 

“Aggregate Annual Operating Statement” is defined in Article IV.

 

“Aggregate Base Management Fee” means an amount equal to [3% for full service
hotels] [5% for limited service hotels] of the Aggregate Gross Revenues.

 

“Aggregate Deductions” means the sum of Deductions of the Hotels.

 

“Aggregate Gross Room Revenues” mean the sum of Gross Room Revenues of the
Hotels.

 

“Aggregate Gross Revenues” means the sum of Gross Revenues of the Hotels.

 

--------------------------------------------------------------------------------


 

“Aggregate Incentive Management Fee” means with respect to each Year or portion
thereof, an amount equal to twenty percent (20%) of Aggregate Operating Profit
remaining after deducting amounts paid or payable in respect of Aggregate
Owner’s Priority Return and Aggregate Reimbursable Advances for such Year;
provided that for purposes of determining the Aggregate Incentive Management
Fee, Aggregate Operating Profit shall be determined based upon ninety-five
percent (95%) of Aggregate Gross Revenues.

 

“Aggregate Invested Capital” means the sum of the Invested Capital for each of
the Hotels.

 

“Aggregate Monthly Statement” is defined in Article IV.

 

“Aggregate Operating Profit” means an amount equal to Aggregate Gross Revenues
less Aggregate Deductions.

 

“Aggregate Owner Advances” means the sum of Owner Advances under all Management
Agreements.

 

“Aggregate Owner’s Priority” means, for each Year or portion thereof, an amount
equal  to eight percent (8%) of Aggregate Invested Capital.

 

“Aggregate Owner’s Residual Payment” means with respect to each Year or portion
thereof, an amount equal to Aggregate Operating Profit remaining after deducting
amounts paid or payable in respect of Aggregate Owner’s Priority, Aggregate
Reimbursable Advances and the Aggregate Incentive Management Fee for such Year.

 

“Aggregate Reservation Fee” means for each Year or portion thereof, an amount
equal to one and one-half percent (1.5%) of Aggregate Gross Room Revenues.

 

“Aggregate Reimbursable Advances” means the sum of Reimbursable Advances of the
Hotels.

 

“Aggregate System Fee” means with respect to each Year or portion thereof, an
amount equal to one and one-half percent (1.5%) of Aggregate Gross Revenues.

 

“Hotel” and “Hotels” is defined in the Recitals.

 

“Management Agreement” and “Management Agreements” is defined in the Recitals.

 

“Manager” is defined in the Preamble.

 

“Marketing Party” is defined in Section 5.01.

 

“Non-Economic Hotel” is defined in Section 5.01.

 

“Non-Marketing Party” is defined in Section 5.02.

 

“Owner” is defined in the Preamble.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II
GENERAL

 

The parties agree that so long as a Hotel is subject to this Agreement, all
Working Capital and all Gross Revenues of such Hotel shall be pooled pursuant to
this Agreement and disbursed to pay all Aggregate Disbursements, fees and other
amounts due Manager and Owners (not including amounts due pursuant to
Section 11.20 of the Management Agreements) with respect to the Hotels and that
the corresponding provisions of each Management Agreement shall be superseded as
provided in Section 3.03.  The parties further agree that (a) if Manager gives a
notice of non-renewal of the Term with respect to any Hotel, it shall be deemed
to be a notice of non-renewal of the Term with respect to all the Hotels and
(b) if Owner gives notice of termination of any Management Agreement without
cause pursuant to Section 2.01 1. of the Management Agreements, or upon a Change
in Control of Manager pursuant to Section 2.01 4. of the Management Agreements,
or if Manager gives notice of termination of any Management Agreement upon a
Change in Control of Owner pursuant to Section 2.01 3. of the Management
Agreements, in any such case, it shall be deemed to be a notice of termination
with respect to all Management Agreements.

 

ARTICLE III
PRIORITIES FOR
DISTRIBUTION OF AGGREGATE GROSS REVENUES

 

3.01.        Priorities for Distribution of Aggregate Gross Revenues.  Aggregate
Gross Revenues shall be distributed in the following order of priority:

 

A.            First, to pay all Aggregate Deductions (excluding the Aggregate
Base Management Fee, the Aggregate Reservation Fee and the Aggregate System
Fee);

 

B.            Second, to Manager, an amount equal to the Aggregate Base
Management Fee, the Aggregate Reservation Fee and the Aggregate System Fee;

 

C.            Third, to Owners, an amount equal to Aggregate Owner’s Priority;

 

D.            Fourth, pari passu, to (i) Owners, in an amount necessary to
reimburse Owners for all Aggregate Owner Advances which have not yet been repaid
pursuant to this Section 3.01, and (ii) to Manager, in an amount necessary to
reimburse Manager for all Aggregate Additional Manager Advances which have not
yet been repaid pursuant to this Section 3.01.  If at any time the amounts
available for distribution to Owners and Manager pursuant to this Section 3.01
are insufficient (a) to repay all outstanding Aggregate Owner Advances, and
(b) all outstanding Aggregate Additional Manager Advances, then Owner and
Manager shall be paid from such amounts the amount obtained by multiplying a
number equal to the amount of the funds available for distribution by a
fraction, the numerator of which is the sum of all outstanding Aggregate Owner
Advances, or all outstanding Aggregate Additional Manager Advances, as the case
may be, and the denominator of which is the sum of all outstanding Aggregate
Owner Advances plus the sum of all outstanding Aggregate Additional Manager
Advances;

 

E.             Fifth, to Manager, an amount equal to the Aggregate Incentive
Management Fee;

 

3

--------------------------------------------------------------------------------


 

F.             Finally, to Owners, the Aggregate Owner’s Residual Payment.

 

3.02.        Timing of Payments.  Payment of the Aggregate Deductions, excluding
the Aggregate Base Management Fee, the Aggregate Reservation Fee and the
Aggregate System Fee, shall be made in the ordinary course of business.  The
Aggregate Base Management Fee, the Aggregate Reservation Fee and the Aggregate
System Fee shall be paid on the last Business Day of each calendar month, in
arrears, based upon the prior month’s Aggregate Gross Revenues or Aggregate
Gross Room Revenues, as the case may be, as reflected in the Aggregate Monthly
Statement for such prior month.  The Aggregate Owner’s Priority shall be paid on
the last Business Day of each calendar month, in arrears, in equal monthly
installments, based upon Aggregate Invested Capital most recently reported to
Manager by Owners.  If any installment of the Aggregate Base Management Fee, the
Aggregate Reservation Fee, the Aggregate System Fee or the Aggregate Owner
Priority is not paid when due, it shall accrue interest at the Interest Rate.
The Aggregate Incentive Fee and Aggregate Owner’s Residual Payment shall be paid
on the last Business Day of the calendar month following the calendar quarter to
which such Aggregate Incentive Fee and/or Aggregate Owner’s Residual Payment
relates, in arrears, based upon the year-to-date Aggregate Operating Profit as
reflected in the Aggregate Monthly Statement for the last calendar month of such
calendar quarter and shall be adjusted, after the first calendar quarter, to
reflect distributions for prior calendar quarters.  Additional adjustments to
all payments will be made on an annual basis based upon the Aggregate Annual
Operating Statement for the Year and any audit conducted pursuant to
Section 4.02 of the Management Agreements.

 

If the portion of Aggregate Gross Revenues to be distributed to Manager or Owner
pursuant to Section 3.01 is insufficient to pay amounts then due in full, any
amounts left unpaid shall be paid from and to the extent of Aggregate Gross
Revenues available therefor at the time distributions are made in successive
calendar months until such amounts are paid in full, together with interest
thereon, if applicable, and such payments shall be made from such available
Aggregate Gross Revenues in the same order of priority as other payments made on
account of such items in successive calendar months.

 

Calculations and payments of the fees and other payments in Section 3.01 and
distributions of Aggregate Gross Revenues within a Year shall be accounted for
cumulatively within a Year, but shall not be cumulative from one Year to the
next.  Calculations and payments of Aggregate Reimbursable Advances shall be
accounted for cumulatively within a Year, and shall be cumulative from one Year
to the next.

 

The Aggregate Owner’s Priority and Aggregate Owner’s Residual Payment shall be
allocated among Owners as the Owners shall determine in their sole discretion
and Manager shall have no responsibility or liability in connection therewith.

 

3.03.        Relationship with Management Agreements.  For as long as this
Agreement is in effect with respect to a Hotel, the provisions of Section 3.01
and 3.02 shall supersede Sections 3.02 and 3.03 of the Management Agreement then
in effect with the applicable Hotel.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV
FINANCIAL STATEMENTS

 

Manager shall prepare and deliver the following financial statements to the
Owners:

 

(a)          Within twenty (20) days after the close of each calendar month,
Manager shall deliver an accounting to Owner showing Aggregate Gross Revenues,
Aggregate Gross Room Revenues, occupancy percentage and average daily rate,
Aggregate Deductions, Aggregate Operating Profit, and applications and
distributions thereof for the preceding calendar month and year-to-date
(“Aggregate Monthly Statement”).

 

(b)         Within sixty (60) days after the end of each Year, Manager shall
deliver to Owner and Landlord a statement (the “Aggregate Annual Operating
Statement”) in reasonable detail summarizing the operations of the Hotels for
the immediately preceding Year and an Officer’s Certificate setting forth the
totals of Aggregate Gross Revenues, Aggregate Deductions, and the calculation of
the Aggregate Incentive Management Fee and Aggregate Owner’s Residual Payment
for the preceding Year and certifying that such Aggregate Annual Operating
Statement is true and correct.  Manager and Owner shall, within ten
(10) Business Days after Owner’s receipt of such statement, make any
adjustments, by cash payment, in the amounts paid or retained for such Year as
are required because of variances between the Aggregate Monthly Statements and
the Aggregate Annual Operating Statement.  Any payments shall be made together
with interest at the Interest Rate from the date such amounts were due or paid,
as the case may be, until paid or repaid.  The Aggregate Annual Operating
Statement shall be controlling over the Aggregate Monthly Statements and shall
be final, subject to adjustments required as a result of an audit requested by
Owner or Landlord pursuant to Section 4.02.B of the Management Agreements.

 

(c)          Manager shall also prepare and deliver such other statements or
reports as any Owner may, from time to time, reasonably request.

 

The financial statements delivered pursuant to this Article IV are in addition
to any financial statements required to be prepared and delivered pursuant to
the Management Agreements.

 

ARTICLE V
NON-ECONOMIC HOTELS

 

5.01.        Non-Economic Hotels.  If the Gross Revenues of any Hotel are
insufficient to pay the Owner’s Priority for such Hotel in full during any two
(2) out of four (4) consecutive Years, each of Manager and the relevant Owner
shall, upon thirty (30) days notice to the other, be entitled to designate such
Hotel a “Non-Economic Hotel.”  Notwithstanding the foregoing, Manager and Owners
shall not be entitled to designate Hotels for which the Invested Capital in the
aggregate would exceed twenty percent (20%) of Aggregate Invested Capital and
further provided for purposes of this Section 5.01 only, Aggregate Invested
Capital shall be determined without giving effect to the termination of the
Management Agreement of a Non-Economic

 

5

--------------------------------------------------------------------------------


 

Hotel and without reduction for proceeds from the sale, or deemed sale, of any
Non-Economic Hotel.

 

The party designating a Hotel as a Non-Economic Hotel (“Marketing Party”) shall
market such Non-Economic Hotel for sale and any costs incurred by the Marketing
Party or any other Person in connection with such marketing activities and the
sale of such Hotel shall be paid out of the net proceeds of such sale.  The
relevant Owner, Landlord and Manager, as the case may be, shall cooperate with
the Marketing Party in compiling any relevant information, preparing marketing
materials and otherwise in connection with the sale of a Non-Economic Hotel.

 

5.02.        Sale Process.  If a Non-Economic Hotel is marketed for sale in
accordance with Section 5.01 and the Marketing Party receives an offer therefor
which it wishes to accept on behalf of the relevant Owner and relevant Landlord,
the Marketing Party shall give the relevant Owner, or the Manager, as the case
may be (the “Non-Marketing Party”), prompt notice thereof, which notice shall
include a copy of the offer and any other information reasonably requested by
the non-Marketing Party.  If Manager is the Non-Marketing Party, Manager shall
have a right of first refusal to purchase such Non-Economic Hotel on the terms
of the offer by notice given to the Marketing Party within seven (7) Business
Days after receipt of such notice and other information from the Marketing
Party.  If an Owner is the Non-Marketing Party, such Owner, on behalf of the
relevant Landlord, may reject the offer by notice given to the Marketing Party
within seven (7) Business Days after receipt of such notice and other
information from the Marketing Party, in which event the Non-Economic Hotel
shall be deemed to have been sold to the relevant Landlord on the date, at the
price and on the other terms contained in the offer.  If a Non-Economic Hotel is
sold to a third party or deemed to have been sold to the relevant Landlord, in
each case pursuant to such offer, effective as of the date of sale or deemed
sale: (i) the Management Agreement shall terminate with respect to such
Non-Economic Hotel; (ii) the Aggregate Invested Capital shall be reduced by an
amount equal to the net proceeds of sale after reduction for the costs and
expenses of the relevant Landlord, relevant Owner and/or Manager (or, in the
case of a deemed sale, the net proceeds of sale determined by reference to such
offer, after reduction for any amounts actually expended and any amounts which
would reasonably have been expected to have been expended if the sale had been
consummated, by the relevant Owner, relevant Landlord and/or Manager).  If the
reduction of Aggregate Invested Capital is less than the Invested Capital of the
Non-Economic Hotel sold or deemed sold, the difference shall be proportionately
reallocated to the Invested Capital of the remaining Hotels.

 

ARTICLE VI
ACCOUNTS

 

All Working Capital and all Gross Revenues of each of the Hotels may be pooled
and deposited in one or more bank accounts in the name(s) of  Owners designated
by Manager, which accounts may, except as required by any Mortgage and related
loan documentation or applicable law, be commingled accounts containing other
funds owned by or managed by Manager.  Manager shall be authorized to access the
accounts without the approval of Owners, subject to any limitation on the
maximum amount of any check, if any, established between Manager and Owners as
part of the Annual Operating Projections.  One or more Owners shall be a
signatory on all accounts maintained with respect to the Hotel, and Owners shall
have the right to require that one or more Owner’s signature be required on all
checks/withdrawals after the

 

6

--------------------------------------------------------------------------------


 

occurrence of an Event of Default by Manager.  The Owners shall provide such
instructions to the applicable bank(s) as are necessary to permit Manager to
implement the Manager’s rights and obligations under this Agreement.  The
failure of any Owner to provide such instructions shall relieve Manager of its
obligations hereunder until such time as such failure is cured.

 

ARTICLE VII
ADDITION AND REMOVAL OF HOTELS

 

7.01.        Addition of Hotels.  At any time and from time to time, Manager and
any Owner or any Affiliate of an Owner (an “Additional Owner”) which enters into
a management agreement with Manager for the operation of an additional Hotel (an
“Additional Hotel”), the Additional Owner  may become a party to this Agreement
by signing an accession agreement confirming the applicability of this Agreement
to such Additional Hotel.  If an Additional Hotel is made subject to this
Agreement other than on the first day of a calendar month, the parties shall
include such prorated amounts of the Gross Revenues and Deductions (and other
amounts as may be necessary) applicable to the Additional Hotel for such
calendar month, as mutually agreed in their reasonable judgment, in the
calculation of Aggregate Gross Revenues and Aggregate Deductions (and other
amounts as may be necessary) for the calendar month in which the Additional
Hotel became subject to this Agreement and shall make any other prorations,
adjustments, allocations and changes required.  Additionally, any amounts held
as Working Capital for the Additional Hotel or to fund capital expenditures, if
any, shall be held by Manager under this Agreement.

 

7.02.        Removal of Hotels.  From and after the date of termination of any
Management Agreement, the Hotel managed thereunder shall no longer be subject to
this Agreement.  If the termination occurs on a day other than the last day of a
calendar month, the parties shall exclude such prorated amounts of the Gross
Revenues and Deduction (and other amounts as may be necessary) applicable to
such Hotel for such calendar month, as mutually agreed in their reasonable
judgment, in the calculation of Aggregate Gross Revenues and Aggregate
Deductions (and other amounts as may be necessary) for the calendar month in
which the termination occurred.  Additionally, the relevant Owner and Manager,
both acting reasonably, shall mutually agree to the portion of the Aggregate
Working Capital and Aggregate Gross Revenues allocable to the Hotel being
removed from this Agreement and the amount of the Aggregate Working Capital,
Aggregate Gross Revenues so allocated and any amounts held to fund capital
expenditures, shall be remitted to the relevant Owner and the relevant Owner and
Manager shall make any other prorations, adjustments, allocations and changes
required.

 

ARTICLE VIII
TERM AND TERMINATION

 

8.01.        Term.  This Agreement shall continue and remain in effect
indefinitely unless terminated pursuant to Section 8.02.

 

8.02.        Termination.  This Agreement may be terminated as follows:

 

(a)          By the mutual consent of Manager and Owners which are parties to
this Agreement.

 

7

--------------------------------------------------------------------------------


 

(b)                            Automatically, if all Management Agreements
terminate or expire for any reason.

 

(c)                             By Manager, if any or all Owners do not cure a
material breach of this Agreement by any Owner or Landlord within thirty (30)
days of written notice of such breach from Manager and if such breach is not
cured, it shall be an Owner Event of Default under the Management Agreements.

 

(d)                            By Owners, if Manager does not cure a material
breach of this Agreement by Manager within thirty (30) days of written notice of
such breach from any Owner and if such breach is not cured, it shall be a
Manager Event of Default under the Management Agreements.

 

8.03.                        Effect of Termination.  Upon the termination of
this Agreement, except as otherwise provided in Section 2.02.1. or 9.04.B. of
the Management Agreements, Manager shall be compensated for its services only
through the date of termination and all amounts remaining in any accounts
maintained by Manager pursuant to Article VI, after payment of such amounts as
may be due to Manager hereunder, shall be distributed to Owners. 
Notwithstanding the foregoing, upon the termination of any single Management
Agreement, pooled funds shall be allocated as described in Section 7.02.

 

8.04.                        Survival.  The following Sections of this Agreement
shall survive the termination of this Agreement:  8.03 and Article IX.

 

ARTICLE IX
MISCELLANEOUS PROVISIONS

 

9.01.                        Notices.  All notices, demands, consents,
approvals, and requests given by any party to another party hereunder shall be
in writing and shall be deemed to have been duly given when delivered in person,
upon confirmation of receipt when transmitted by facsimile transmission, or on
the next business day if transmitted by nationally recognized overnight courier,
to the parties at the following addresses:

 

To Owners:

 

c/o [·]

Two Newton Place

225 Washington Street

Newton, Massachusetts 02458

Attn:

Telephone:

Facsimile:

 

To Manager:

 

c/o [·]

225 Washington Street

Newton, Massachusetts 02458

 

8

--------------------------------------------------------------------------------


 

Attn:

Telephone:

Facsimile:

 

9.02.                        Applicable Law; Arbitration.  This Agreement shall
be interpreted, construed, applied and enforced in accordance with the laws of
the Commonwealth of Massachusetts, with regard to its “choice of law” rules. 
Any “Dispute” (as such term is defined in the Management Agreements) under this
Agreement shall be resolved through final and binding arbitration conducted in
accordance with the procedures and with the effect of, arbitration as provided
for in the Management Agreements.

 

9.03.                        Severability.  If any term or provision of this
Agreement or the application thereof in any circumstance is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions hereof.

 

9.04.                        Gender and Number.  Whenever the context of this
Agreement requires, the gender of all words herein shall include the masculine,
feminine, and neuter, and the number of all words herein shall include the
singular and plural.

 

9.05.                        Headings and Interpretation.  The descriptive
headings in this Agreement are for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement.  References
to “Section” in this Agreement shall be a reference to a Section of this
Agreement unless otherwise indicated.  Whenever the words “include,” “includes”
or “including” are used in this Agreement they shall be deemed to be followed by
“without limitation.”   The words “hereof,” “herein,” “hereby,” and “hereunder,
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision unless otherwise indicated.  The word “or” shall not be
exclusive.  This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting.

 

9.06.                        Confidentiality of Information.  Any information
exchanged between the Manager and each Owner pursuant to the terms and
conditions of this Agreement shall be subject to Section 11.07 of the Management
Agreements.

 

9.07.                        Assignment.  Neither Manager nor any Owner may
assign its rights and obligations under this Agreement to any other Person
without the prior written consent of the other parties.

 

9.08.                        Entire Agreement; Construction; Amendment.  With
respect to the subject matter hereof, this Agreement supersedes all previous
contracts and understandings between the parties and constitutes the entire
Agreement between the parties with respect to the subject matter hereof. 
Accordingly, in the event of any conflict between the provisions of this
Agreement and the Management Agreements, the provisions of this Agreement shall
control, and the provisions of the Management Agreements are deemed amended and
modified, in each case as required to

 

9

--------------------------------------------------------------------------------


 

give effect to the intent of the parties in this Agreement.  All other terms and
conditions of the Management Agreements shall remain in full force and effect;
provided that, to the extent that compliance with this Agreement shall cause a
default, breach or other violation of the Management Agreement by one party, the
other party waives any right of termination, indemnity, arbitration or otherwise
under the Management Agreement related to that specific default, breach or other
violations, to the extent caused by compliance with this Agreement.  This
Agreement may not be modified, altered or amended in any manner except by an
amendment in writing, duly executed by the parties hereto.

 

9.09.                        Third Party Beneficiaries.  The terms and
conditions of this Agreement shall inure to the benefit of, and be binding upon,
the respective successors, heirs, legal representatives or permitted assigns of
each of the parties hereto and except for Landlords, which are intended third
party beneficiaries, no Person other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.

 

[Signatures begin on the following page.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement with the intention of creating an instrument under seal.

 

 

[·]

 

 

 

 

 

By:

 

 

 

[Name]

 

 

[Title]

 

 

 

 

 

[·]

 

 

 

 

 

By:

 

 

 

[Name]

 

 

[Title]

 

11

--------------------------------------------------------------------------------


 

Schedule A

 

Owners

 

--------------------------------------------------------------------------------


 

Schedule B

 

Hotels

 

--------------------------------------------------------------------------------


 

Schedule C

 

Management Agreements

 

--------------------------------------------------------------------------------